OPINION — AG — INDIAN TRIBES RESIDING IN OKLAHOMA MAY ESTABLISH HOUSING AUTHORITIES, UNDER THE OKLAHOMA HOUSING AUTHORITY ACT, 63 O.S. 1971 1051 [63-1051] ET SEQ., WHICH CAN LAWFULLY OPERATE ONLY WITHIN THEIR AREAS OF OPERATION, WHICH AREA MUST BE DETERMINED EITHER BY THE LEGISLATURE OR THE COURTS ON INDIVIDUAL CASE BASIS.  ONE AUTHORITY MUST OBTAIN APPROVAL FROM ANOTHER INDIAN HOUSING AUTHORITY WHEN IT INTENDS TO CARRY OUT A PROJECT WITHIN THE AREA OF OPERATION OF THAT INDIAN HOUSING AUTHORITY. CITE: 63 O.S. 1971 1057 [63-1057], 63 O.S. 1971 1061 [63-1061] [63-1061], 63 O.S. 1971 1054 [63-1054] (CATHERINE GATCHELL NAIFEH)